Case 3:19-cv-00172-FKB Document 29 Filed 11/14/19 Page 1of 4

SOUTHERN DSTRICT OF MSSISSIPDN]

 
    
 
   

 

 

 

 

FILED
UNITED STATES DISTRICT COURT NOV 44 201
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI 3
NORTHERN DIVISION ARTHUR JORNSTON

DEPUTY

 

STEVEN A. MCMULLEN, #15247 PLAINTIFF
VERSUS CIVIL ACTION NO. 3:19-CV-172-CWR-FKB
CENTURION OF MISSISSIPPI, ET AL DEFENDANTS

PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

 

Plaintiff STEVEN MCMULEEN, a Pro Se Litigant, files this Motion for Partial Summary
Judgment and respectfully moves that the court enter a summary judgment in favor of the

Plaintiff, and in support provide the following:

STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF PLAINTIFF'S

MOTION FOR PARTIAL SUMMARY JU DGEMENT

 

Background of the Plaintiff — Steven McMullen
1. Steven McMullen is a 56 year old male and is an American Citizen.
> Steven McMullen is an inmate in the custody of the Mississippi Department of
Corrections.
3. Steven McMullen has been an inmate incarcerated at the East Mississippi Correctional
Facility “EMCF” since August 2018.

4. Steven McMullen has a prior history of kidney stones that is well documented.
Case 3:19-cv-00172-FKB Document 29 Filed 11/14/19 Page 2 of 4

5. Steven McMullen has suffered significant loss of kidney function in both kidneys while
under the care of Centurion of Mississippi, LLC, Dr. Patrick Arnold and Anthony
Gipson.

6. Steven McMullen is an incarcerated individual and the U.S. Supreme Court has said on
numerous occasions that the Eighth Amendment and the Fourteenth Amendment of the
United States Constitution require prison officials to provide humane conditions of
confinement while in the custody of the Mississippi Department of Corrections, among
the obligations recognized by the U.S. Supreme Court are a responsibility to provide
adequate food, clothing, shelter, sanitation, medical care, and more in the prison or jail

setting.

Background of the Defendant — Centurion of Mississippi, LLC

1. Centurion of Mississippi, LLC entered into an “Agreement between the State of
Mississippi Department of Corrections and Centurion of Mississippi, LLC for Onsite
Inmate Health Services” (Exhibit 1) on July 1, 2016. The 42 page agreement details the
contractual obligations of Centurion of Mississippi, LCC to the Mississippi Department
of Corrections and the inmates in their custody.

>. Centurion of Mississippi, LLC is the sole medical provider that the Plaintiff Steven
McMullen has had any access to since his arrival at EMCF in August of 2018.

3. Centurion of Mississippi, LLC under the Local Uniform Civil Rule “L.U.Civ.R.” Rule
7.(c) — Corporate Disclosure Statement, has failed to file the statement “as a separate

pleading with the party’s initial pleading.”
Case 3:19-cv-00172-FKB Document 29 Filed 11/14/19 Page 3 of 4

4. Centurion of Mississippi, LLC has failed to supply the “Discovery Requests for the
Plaintiff” that was mailed to them in September of 2019. (Exhibit 2), the Discovery
Requests were mailed VIA certified / signature required mail to the Defendants attorneys
of record.

Centurion of Mississippi, LLC is a subsidiary of Centene Corporations - Over the past 35
years, Centene has grown to become a $60 billion member of the Fortune 500 trading on the
New York Stock Exchange. Centene currently ranks #51 on the Fortune 500 & #244 on the
Fortune Global 500 List”.

Centene maintains a web-site, www.mhm-services.com, where they state:

° “From mental health and long-term care to medical, dental and forensic
services, our employees are dedicated to providing the highest quality of care for
every population they serve. Today, we serve over 330,000 individuals in hundreds of
facilities across the nation. MHM provides cost savings for our clients through better
practices and efficiencies, including improved recruiting, pharmacy management, and
clinical operations - never by compromising care. MHM is led by a team of
experienced managers and clinical directors who customize our programs and
services to meet the unique needs of our clients.”

e “MHM employs approximately 6,000 clinical, managerial, and
administrative professionals nationwide. Our leadership team is the largest and most
experienced staff of correctional mental health experts in the industry.”

e “While our public service settings can vary among correctional facilities,
state hospitals, judicial systems, and community-based clinics, Centurion's priority is

providing locally-based quality care for individuals in the communities we serve.
Case 3:19-cv-00172-FKB Document 29 Filed 11/14/19 Page 4 of 4

° From staffing of public medical and behavioral health programs to full
management of complex, multi-site correctional healthcare programs, Centurion is
dedicated to reimagining healthcare and transforming the health of the community,

one person at a time.”

The above statements are direct quotes taken from the web-site.

Centurion is also the subject of an in-depth report (EXHIBIT 3), dated December 12, 2016,
it was prepared by Marc F. Stern, a board certified internist specializing in correctional care, the
report details the care, or lack of care, provided by Centurion. The report details 13 deficient
components identified and supported by findings of fact in the medical records reviewed. The
report is alarming in that Centurion continues to endanger the health and life of those in their
care and in the case of the Plaintiff Steven McMullen, the Defendants have caused permanent
damage to the Plaintiff's vital organ, the kidneys, and ultimately have altered the Plaintiffs
quality of life and 1000 fold increased the ongoing medical needs that Plaintiff will face for the
remainder of his life.

Respectfully Submitted:

dears HeVule

Steven McMullen, Pro Se
